DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The abstract of the disclosure is objected to because the recitation “comprising”.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 7-10, 12, 14-18 and 20 is/are rejected under 35 U.S.C. 102a(1) as being anticipated by US 10100443 (Wright).
Regarding claims 1, 8 and 15 which are all independent claims with similar recitations: ‘443 discloses- A system/apparatus for making string art (loom 2 in figure 1 capable of ‘making string art’), comprising: a base structure (32, fig. 1) having a 16, fig. 2, mislabeled as 18 in text), wherein the plurality of holes is arranged according to a predetermined pattern (holes 16 are inherently ‘arranged in a predetermined pattern’ as shown in fig. 2; also ‘443 explicitly discloses, “The device may fold so that it may be stored, transported, moved, changed into a different shape and/or configuration, or a combination thereof easily. The device may be biased about the one or more hinges so that the shape of the device may be changed. The device may be straight, curved, arcuate, "S" shaped, "C" shaped, "U" shaped, may include linear portions and curved portions, or a combination thereof. The device may be arcuate shaped so that multiple devices may be connected together to form a shape. The device may include hinged portions so that a size of a shape may be varied”, explicitly disclosing a pattern that is “more than a line”); and
a plurality of pre-formed protruding/peg-shaped members inherently arranged in a pre-determined pattern (10, and shown in fig. 2; also ‘443 explicitly discloses, “The device may fold so that it may be stored, transported, moved, changed into a different shape and/or configuration, or a combination thereof easily. The device may be biased about the one or more hinges so that the shape of the device may be changed. The device may be straight, curved, arcuate, "S" shaped, "C" shaped, "U" shaped, may include linear portions and curved portions, or a combination thereof. The device may be arcuate shaped so that multiple devices may be connected together to form a shape. The device may include hinged portions so that a size of a shape may be varied”, explicitly disclosing a pattern that is “more than a line”) having top end (12, fig. 2) to hold a string and bottom end 16), wherein each of the pre-formed protruding/peg-shaped members (10) has a bottom end affixed with a fastening mechanism to secure the corresponding peg-shaped member into the associated one of the plurality of holes (fig. 2 clearly shows bottom ends of 10 with a fastening mechanism 14 securing the corresponding peg member 10 into the associated hole).
	Regarding method steps of claim 15, all recited structures of claim 15 are disclosed above, claimed ‘forming’ and ‘inserting’ are inherent method steps to form/make the structures disclosed above.
	Regarding claims 2, 9 and 16 (these claims are near verbatim in scope and are addressed together), ‘443 discloses - the base structure comprises one or more connectors to receive another base structure (figs. 8 and 9 clearly show two identical base structures each having all structural limitations of claims 1 and 8 as previously disclosed above attached through connectors on each base receiving the other base) and wherein the string is selectively run on a subset of the plurality of peg-shaped members to form a string pattern on a plane in parallel with the surface of the base structure (‘443 explicitly discloses, “The one or more pegs may form a surface that one or more weft flexible mediums may be woven around, extended along one or both sides, intertwined with, or a combination thereof (par. 35, detailed description)”; the ‘surface’ disclosed is the surface of the pegs that are ‘parallel’ to the surface of the base/frame as claimed.  Regarding claim 16, all recited structures of claim 16 are disclosed above, claimed ‘forming’ is an inherent method step to form/make the structures disclosed above.

	Regarding claims 3 and 10 (these claims are verbatim in scope and are addressed together), ‘443 discloses the one or more connectors are male connectors or female connectors (fig. 9 clearly shows both male and female connectors for connecting the bases), the disclosed products formed by the device are ‘any desired woven customized article’; the resultant ‘article’ is formed by the string pattern as an “output” from the base/frame structure as claimed.
	Regarding claims 5, 12 and 20 (these claims are verbatim in scope and are addressed together), ‘443 discloses the plurality of peg-shaped members comprises a grooved (i.e. recessed) shank (‘443 states explicitly, “The one or more pegs may be and or include a portion that is round, square, triangular, pentagonal, symmetrical, asymmetrical, "D" shaped, a geometric shape, or a combination thereof… The cross-sectional length of each peg may be geometric, irregular, symmetrical, asymmetrical, larger on a first side than a second side or a combination thereof… The one or more pegs may include a mechanism to connect a flexible medium to the peg that is not a weft guide… Each of the pegs may include one or more warp connectors at any location along their length… The one or more pegs may include an integral warp connector such as a recess, a hollow portion, a laterally extending piece, one or more recesses for attaching (e.g., knotting, tying, rubber banding, clipping, or a combination thereof) one or more flexible mediums (e.g., one or more warp flexible mediums), or a combination thereof… The warp connectors may be a clamp, a clip, a recess, a through hole, an elevated piece, a projecting piece, a part that a flexible medium may be wrapped around and/or connected to, or a combination thereof [pars. 36-37, detailed description].”)
	Regarding claims 7 and 14 (these claims are verbatim in scope and are addressed together), ‘443 discloses, The device (i.e., actuation device, housing structures, pegs, weft guides, rotation devices, translation mechanisms, bias devices, any other devices disclosed herein, or a combination thereof) may be made of any material so that the device may be used to make articles that are taught herein. The device may be made of a flexible material. Preferably, the device may be made of a rigid material. The device may be made of a polymer. The device may be made of a plastic material. The device may be made entirely of plastic. Preferably, the device may be made of Acrylonitrile Butadiene Styrene (ABS), polypropylene, nylon, delrin, metal, wood, or a combination thereof. The device may be made of metal and/or include metal (par. 25, detailed description).”
	Regarding claim 17, ‘443 discloses: the fastening mechanism (14, fig. 2) permits the corresponding peg-shaped member to detach from the base structure (shown clearly in fig. 2).
	Regarding claim 18, ‘443 discloses: the base structure comprises one or more connectors to receive another base structure (shown clearly in figs. 8 and 9), and wherein the one or more connectors are male connectors or female connectors (fig. 9 shows both male and female connectors).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 6, 11, 13 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over ‘443.
‘443 as cited above does fully disclose all of previously listed claims but does not explicitly disclose magnet recitations of claims 4, 11 and 19 (these claims are verbatim in scope) nor that the peg shaped members have markings for string maneuver as recited verbatim in claims 6 and 13.
	However, regarding claims 4, 11 and 19 ‘443 does teach explicitly in fig. 9 built in slots for male/female detachable attachment of plural identical bases/housings to each other.  ‘443 also teaches explicitly, “The device may be further customized by individuals. For example, the device may have portions that are magnetic so that the user may customize the device by adding magnets. The device may include a portion with a hook and loop fastener so that items may be attached to the device. The 
 The housing structure may include one or more portions. The housing structure may function to fully and/or partially enclose one or more moving parts, form a connection for one or more pegs, create a foundation and/or platform for the device, or a combination thereof. The housing structure may include one or more attachment sites, connection features, or both so that two or more housing structures may be connected together (pars. 30-31, detailed description).”
Additionally, use of magnetic attachment to further enhance detachable function of attached devices must surely be conceded by all parties as common and widely practiced technique in all sorts of mechanical devices for at least the last 100 years if not longer.
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing the invention to modify the already taught built in attachment slots of the device to further include magnetic materials in these attachment areas so as to further enhance the detachability function between the attached bases/housings through the known intrinsic properties of magnets.
Regarding claims 6 and 13 (these claims are verbatim in scope and are addressed together), ‘443 does not explicitly disclose the peg shaped elements as having markings on them.  ‘443 does disclose, “The device may include a scale to measure the length of the flexible medium or other mediums used with the device (i.e. a length measurement tool). The scale may be a separate part of the device. Preferably, the scale is an integral part of the device. More preferably, a piece of the device includes a scale. For example, the housing structure, the peg housing, the support housing, or a combination thereof may include a scale and/or be the scale. A scale may be molded into a part of the device (par. 46).”  
Therefore it would have been an obvious to one of ordinary skill in the art at the time of filing the invention to include a scale which is a device that includes markings for measuring the length of the string (a so-called ‘string maneuver’) on any part of the device including the peg shaped members so as to provide the peg shaped member with the ability to measure the desired length of the string to be used in that ‘string maneuver’.
Response to Arguments
Applicant's arguments filed 9/7/2021 have been fully considered but they are not persuasive. 
New claim limitations are addressed by new citations from the same prior art already cited above.
New claim limitations are fully anticipated/met as stated above.
Remarks regarding “selectively run” are incorrect.  The device shown does show “selective running”.  Using all of the pegs is a “selection”.  Also the device does not require all of the pegs to be ‘run’.  “Selective Running” is disclosed.
Remarks to ‘string pattern provided with the base as an output’ are incorrect.  The pegs that hold the yarns are connected to the base and are parallel “with the base” so the yarn/string articles formed are an ‘output with the base’ as claimed.
No other remarks are present.
The rejections remain and are considered to be proper.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT H MUROMOTO JR whose telephone number is (571)272-4991. The examiner can normally be reached M-Th 730-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT H MUROMOTO JR/           Primary Examiner, Art Unit 3732